DETAILED ACTION
This is the first action on the merits. Claims 1-13 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDSs) submitted on 04/01/2020 and 10/14/2020 have been considered by the examiner.

Specification
The disclosure is objected to because of the following minor informality: in paragraph [0032], “the target point Pt is set on the follow target Pt” appears as if it should read “the target point Pt is set on the follow target 70” to match the rest of the specification  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Okamoto (US 2006/0106496 A1).

Regarding claim 1, Okamoto discloses a mobile vehicle (In fig. 9 and starting in paragraph [0074], Okamoto discloses the structure of a mobile robot 2) comprising:
one or more wheels (In fig. 9 and paragraph [0075], Okamoto discloses that the mobile robot 2 includes mobile mechanisms 2b such as wheels);
a sensor configured to detect a position of a follow target (In fig. 9 and paragraphs [0075]-[0076], Okamoto discloses that the mobile robot 2 includes a measurement apparatus 2c which measures a position and a velocity of the accompanied target 1 (follow target) which may be an external sensor that is set outside the mobile robot 2); and
a controlling section configured to control the one or more wheels based on a detection result of the sensor such that the mobile vehicle follows the follow target (In fig. 9 and paragraph [0075], Okamoto discloses that the mobile robot 2 includes a control apparatus 2g (controlling section) which controls the mobile mechanisms 2b (wheels) so as to move along the path calculated for accompanying the accompanied target 1 based on the measurement results by the measurement apparatus 2c), wherein
the controlling section is configured to
determine a change point at which a traveling direction of the follow target has changed based on the detection result of the sensor (In fig. 17 and paragraphs [0099]-[0100], Okamoto discloses if the moving direction of the accompanied target 1 has rapidly changed (traveling direction of the follow 
set a target point based on the change point (In fig. 17 and paragraphs [0099]-[0100], Okamoto discloses if the moving direction of the accompanied target 1 has rapidly changed (traveling direction of the follow target has changed) in S4, recalculating its path (setting a new target point) in accordance with the position (change point) and velocity of the accompanied target 1 in S8).

Regarding claim 7, Okamoto discloses wherein the controlling section is configured to set the target point to a position that is advanced from the change point by a specified distance (In paragraph [0085], Okamoto discloses that a target coordinate PI is set, for example, a distance L behind the target 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, in view of Curtis (US 8,510,029 B2).
Okamoto discloses wherein the controlling section is configured to
store in a memory (In paragraph [0078], Okamoto discloses that in order to calculate the accompanying path, it is necessary to obtain the moving path of the accompanied target 1; the examiner understands that the pieces of positional data of the follow target must be stored in memory to calculate the accompanying path of the robot) pieces of positional data of the follow target that have been detected by the sensor (In paragraph [0078], Okamoto discloses that the moving path (of the target) can be calculated based on position and velocity information obtained by detecting the position and the velocity information of the accompanied target 1 (via measurement apparatus 2c, or sensor)), and
determine the change point based on the pieces of the stored positional data (In fig. 17 and paragraphs [0099]-[0100], Okamoto discloses if the moving direction of the accompanied target 1 has rapidly changed (traveling direction of the follow target has changed) in S4, recalculating its path in accordance with the position (change point) and velocity of the accompanied target 1 in S8; the examiner understands the position (change point) of the target to be part of its moving path which must be stored to recalculate the accompanying path of the robot).
Although the examiner understands that the positional data of the follow target detected by the sensor is likely obtained at predetermined time intervals such as a defined sampling rate, Okamoto does not explicitly disclose storing in a memory pieces of positional data of the follow target that have been detected by the sensor at predetermined time intervals.

Curtis is considered to be analogous to the claimed invention in that they both pertain to determining the path of a target to be followed by determining the targets position according to a predetermined time interval. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement determining the target’s position according to an acquisition rate as taught by Curtis with the mobile vehicle of Okamoto. This implementation is advantageous where, for example, providing control to the operator over the sampling rate allows finer control over how accurately the following robot will understand the moving path of the target with the trade-off of the amount of information that may need to be processed by the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, in view of Li (US 2017/0368690 A1).
Although Okamoto discloses where the mobile robot 2 is configured to continue moving until it reaches the range 50 at a constant distance R away from the target 1 in figs. 18 and 19 and paragraph [0106], Okamoto does not explicitly disclose wherein the controlling section is configured to stop traveling of the mobile vehicle toward the target point when a distance from the mobile vehicle to the target point is smaller than or equal to the specified distance.
However, Li teaches wherein the controlling section is configured to stop traveling of the mobile vehicle toward the target point when a distance from the mobile vehicle to the target point is smaller 
Li is considered to be analogous to the claimed invention in that they both pertain to a mobile robot configured to follow a target and stop within a distance from the target point. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Li with the mobile vehicle of Okamoto, where doing so facilitates safety in a case where the target point may overlap or be set near to the user. Additionally, stopping the robot within a certain distance to the target point can ensure the robot stops upon reaching the surrounding area of the target point, even if there is a small deviation or error in the navigation of the robot.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto and Li, in view of Zhao (US 2017/0134631 A1).
Li teaches wherein the controlling section is configured to cause, when the distance from the mobile vehicle to the target point is greater than the specified distance, the mobile vehicle to travel toward the target point at a higher speed as the distance to the target point increases (In paragraph [0030], Li teaches that the robot 201 reduces its speed while d (distance between the robot and the user) is becoming shorter and shorter so that it can easily stop when d reaches the second threshold T2 (specified distance); see also paragraph [0038], where Li teaches that the adjustment of the robot's speed may be implemented with a lookup table, which takes various values, for example the distance d, as an input and outputs the adjusted speed for the robot).
The combination of Okamoto and Li does not explicitly disclose wherein the controlling section is configured to cause, when the distance from the mobile vehicle to the target point is smaller than or 
However, Zhao teaches wherein the controlling section is configured to cause, when the distance from the mobile vehicle to the target point is smaller than or equal to a speed determination distance, the mobile vehicle to travel toward the target point at a higher speed as the distance to the target point increases (In paragraph [0065], Zhao teaches that the linear speed of the carrier (following robot) may be capped by a maximum linear speed; the examiner understands that the robot of Okamoto and Li must stop accelerating after reaching its maximum speed, which must occur at some “speed determination distance” if the speed of the robot is to increase as the distance increases).
Zhao is considered to be analogous to the claimed invention in that they both pertain to vehicles configured to follow a target. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement capping the following robot’s maximum speed as taught by Zhao with the mobile vehicle of Okamoto and Li. Capping the robot’s maximum speed is advantageous in that its implementation, for example, ensures that the robot is operating correctly (prevents the robot from attempting to drive at a speed it is incapable of achieving).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, Li, and Zhao, in view of Kovtun (US 2019/0008248 A1).

Regarding claim 10, the combination of Okamoto, Li, and Zhao discloses wherein the controlling section is configured to cause, when the distance from the mobile vehicle to the target point is greater than the speed determination distance, the mobile vehicle to travel toward the target point at a constant speed equal to that in a case in which the distance to the target point is equal to the speed determination distance (The examiner understands that the mobile vehicle of Okamoto and Li will 
The combination of Okamoto, Li, and Zhao does not explicitly disclose wherein the controlling section is configured to cause, when the distance from the mobile vehicle to the target point is smaller than or equal to a stopping determination distance, the mobile vehicle to travel toward the target point at a constant speed equal to that in a case in which the distance to the target point is equal to the speed determination distance.
However, Kovtun teaches wherein the controlling section is configured to cause, when the distance from the mobile vehicle to the target point is smaller than or equal to a stopping determination distance, the mobile vehicle to travel toward the target point at a constant speed equal to that in a case in which the distance to the target point is equal to the speed determination distance (In paragraph [0031], Kovtun teaches that if the system detects itself as too far from the target, the system may stop moving and send a notification to the electronic device which it is following; the examiner understands the robot of Okamoto, Li, and Zhao to stop driving towards the target at the capped maximum speed after becoming too far from the target (the distance between the robot and target is greater than a stopping determination distance)).
Kovtun is considered to be analogous to the claimed invention in that they both pertain to a mobile robot which includes omnidirectional wheels and is configured to follow a target. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kovtun with the mobile vehicle of Okamoto, Li, and Zhao, where doing so prevents the robot from continuing to operate when its can no longer effectively sense of track the target, for example. This is advantageous in that it stops the robot from needlessly 

	Regarding claim 11, Kovtun teaches wherein the controlling section is configured to stop traveling of the mobile vehicle toward the target point when the distance from the mobile vehicle to the target point is greater than the stopping determination distance (In paragraph [0031], Kovtun teaches that if the system detects itself as too far from the target, the system may stop moving and send a notification to the electronic device which it is following).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, in view of Kovtun (US 2019/0008248 A1).
Okamoto does not explicitly disclose wherein
the one or more wheels include a plurality of omnidirectional wheels, and
the controlling section is configured to control the omnidirectional wheels such that the follow target is located in front of the mobile vehicle.
However, Kovtun teaches wherein
the one or more wheels include a plurality of omnidirectional wheels (In paragraph [0024], Kovtun teaches that the autonomous robot system includes omni wheels that allow for multi-directional movement), and
the controlling section is configured to control the omnidirectional wheels (In paragraph [0047], Kovtun teaches that the system engine controller sets the system’s next movement by adjusting the wheel(s)’ rotation angle and rotation speed) such that the follow target is located in front of the mobile vehicle (In paragraph[0045], Kovtun teaches that the system sets a movement path that the robot will take in order to follow the target based on the results of the analysis of the data pertaining to the 
Kovtun is considered to be analogous to the claimed invention in that they both pertain to a mobile robot which includes omnidirectional wheels and is configured to follow a target. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kovtun with the mobile vehicle of Okamoto, where doing so allows the robot to achieve multidirectional movement as suggested by Kovtun in paragraph [0024]. This is advantageous in that omnidirectional wheels allow for a higher flexibility of movement, facilitating an ability of the robot to better follow its target.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, in view of Katsumata (US 2016/0287193 A1).
	Okamoto discloses a mobile vehicle according to claim 1, wherein
the target point is a target point of traveling and is set at a positon different from a current position of the follow target (In paragraph [0085], Okamoto discloses that a target coordinate PI is set, for example, a distance L behind the target 1), and
the controlling section is configured to
cause the mobile vehicle to travel toward the target point that is set based on the change point when the change point is determined (In fig. 17 and paragraphs [0099]-[0100], Okamoto discloses if the moving direction of the accompanied target 1 has rapidly changed (traveling direction of the follow target has changed) in S4, recalculating its path in accordance with the position (change point) and 
Okamoto does not explicitly disclose wherein
the target point is a target point of traveling and is set at a positon different from a current position of the follow target so as to cause the mobile vehicle to change the traveling direction at the change point, and
the controlling section is configured to
cause the mobile vehicle to travel toward the follow target when the change point is not determined, and
cause the mobile vehicle to travel toward the target point that is set based on the change point when the change point is determined.
However, Katsumata teaches wherein
the target point is a target point of traveling and is set at a positon different from a current position of the follow target so as to cause the mobile vehicle to change the traveling direction at the change point (In paragraph [0064], Katsumata discloses that when the operator Co (follow target) turns a corner, the image processor 35 (of the mobile X-ray apparatus 1) calculates a position where the operator Co turns, and the mobile X-ray apparatus 1 moves to the position where the operator Co turned (change point) and turns in the same direction), and
the controlling section is configured to
cause the mobile vehicle to travel toward the follow target when the change point is not determined (In fig. 5 and paragraph [0057], Katsumata discloses that the mobile X-ray apparatus 1 performs automatic travelling and tracks the operator Co (aligns with an moves toward follow target at a constant distance))), and

Katsumata is considered to be analogous to the claimed invention in that they both pertain to a mobile apparatus configured to follow a target, determine points where the target’s direction has changed, and subsequently move to these points to change direction. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Katsumata with the mobile vehicle of Okamoto, where doing so “allows the mobile X-ray apparatus 1 to track the operator Co turning the corner” as suggested by Katsumata in paragraph [0064], where otherwise the apparatus may lose the target visually behind the corner after turning and no longer be able to follow.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asada (US 11,000,944 B2) teaches an apparatus for following the foot touch position of a person to be followed.

Nevdahs (US 9,798,324 B2) teaches an autonomous vehicle for following a target.
Kearns (US 2016/0188977 A1) teaches an automatic guided vehicle configured to aim the field of view to continuously perceive an identified person.
Hayashi (JP 2010238132 A) teaches a vehicle for following another vehicle, including capturing the change of direction of the target with a higher definition of positional data.
Gonzalez-Banos (US 2004/0073368 A1) teaches real-time tracking of a target around a corner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665